—Order, Supreme Court, New York County (Harold Tompkins, J.), entered April 24, 1998, which, inter alia, granted the motion of defendant Metropolitan Life Insurance Company and the cross motion of defendant Herbert Construction Company, Inc., for summary judgment dismissing plaintiffs’ Labor Law § 241 (6) cause of action, unanimously affirmed, without costs.
The motion court properly dismissed plaintiffs’ Labor Law § 241 (6) cause of action predicated, upon violations of 12 NYCRR 23-1.7 (e) and 23-2.1 (a). Plaintiff sustained injuries when he “smashed against” some boxes while attempting to load onto a dolly, a 200-pound reel of cable wire that he had retrieved from within a wire mesh storage area known as “the cage”. We agree with the IAS Court that this storage area does not constitute a “passageway” within the meaning of 12 NYCRR 23-1.7 (e) (1) (see, Mendoza v Marche Libre Assocs., 256 AD2d 133), or a “working area” within the meaning of 12 NYCRR 23-1.7 (e) (2) (compare, Lenard v 1251 Ams. Assocs., 241 AD2d 391, appeal withdrawn 90 NY2d 937). Nor have plaintiffs established, under the facts of this case, a violation of 12 NYCRR 23-2.1 (a).
We have considered plaintiffs’ remaining contentions and find them to be unavailing. Concur — Sullivan, J. P., Rosenberger, Tom and Mazzarelli, JJ.